IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 4, 2009

                                     No. 09-60124                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



AJARATON AIDA MBENGUE; AMINATA MBENGUE; ADJA ALIMATOO
MBENGUE; HAMZA AISSATOU MBENGUE; IBRAHIMA MBENGUE;
IBRAHIMA LO; AISSATOU ARAFAT MBENGUE; YAKHOUB CHEICK
MBENGUE; MOUHAMADOU MBENGUE

                                                   Petitioners

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL

                                                   Respondent




                    Petition for Review of an Order of the
                       Board of Immigration Appeals
       BIA Nos. A96 046 962; A96 046 963; A96 046 964; A96 046 965;
      A96 046 966; A96 046 967; A96 046 968; A96 046 969; A96 046 970


Before JONES, Chief Judge, and DAVIS and WIENER, Circuit Judges.
PER CURIAM:*
       Natives and citizens of Senegal, siblings Ajaraton, Aminata, Adja, Hamza,
Ibrahima, Aissatou, Yakhoub, and Mouhamadou Mbengue and their cousin,
Ibrahima Lo, (“petitioners”) petition for review of a Board of Immigration

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                      No. 09-60124

Appeals (“BIA”) order dismissing their appeal of an immigration judge’s (“IJ”)
decision denying their applications for asylum, withholding of removal, and
relief under the Convention Against Torture (“CAT”).1
       In their brief to this court, the petitioners do not specifically challenge the
BIA’s order but instead assign error only to certain aspects of the IJ’s decision.
The petitioners first argue that the IJ improperly discounted a recent State
Department “country report” that the petitioners claim demonstrates worsening
human rights conditions in Senegal. They also contend that the IJ’s adverse
credibility determinations regarding the petitioners were unfounded because the
IJ allowed Government counsel to badger the petitioners during cross-
examination and confuse them with questions about other petitioners’ testimony.
Finally, the petitioners argue that the IJ erred by misapplying the distinct legal
standards of eligibility for asylum and withholding of removal.
       This court lacks authority to review the IJ’s alleged errors.                 “When
considering a petition for review, this court has the authority to review only the
BIA’s decision, not the IJ’s decision, unless the IJ’s decision has some impact on
the BIA’s decision.” Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). Here,
the BIA conducted a de novo review of the record and did not merely adopt the
IJ’s findings, so our review is limited to the BIA’s order. See Girma v. INS,
283 F.3d 664, 666 (5th Cir. 2002). The BIA tracked the IJ’s findings, but it also
assumed the truth of petitioners’ testimony while concluding that the testimony
was too vague and bereft of factual support for their claims of withholding or
asylum. Consequently, in failing to challenge the BIA’s decision, the petitioners



       1
        Due to overlapping factual and legal issues, the petitioners’ cases were consolidated
in proceedings before the IJ.

                                             2
                                 No. 09-60124

have waived the only issues properly before this court. See United States v.
Thibodeaux, 211 F.3d 910, 912 (5th Cir. 2000) (“It has long been the rule in this
circuit that any issues not briefed on appeal are waived.”). Accordingly, the
petition for review must be DENIED.




                                        3